Title: From James Madison to Richard Rush, 10 July 1816
From: Madison, James
To: Rush, Richard


        
          Dear Sir
          Montpelier July 10. 1816.
        
        Your favor of the 29. Ult: with the remarks on Mr. Wirt’s letter came duly to hand. The latter were communicated to Mr. W., with an intimation, that if he had any further observations to make on the subject, they might go in the first instance to the Treasury Dept. It is more than probable that your view of the subject will be satisfactory.
        I inclose for your perusal a letter from Judge Tucker. The papers accompanying it were, as requested, sent on to the District Attorney. They corresponded with the narrative of the Judge. I merely intimated to each, that the case would probably bring into view, the political character of the people of Buennos Ayres, and the Statute prohibiting enterprizes agst. frien[d]ly nations.
        Mr. Crowninshield I find has given us the slip. We hope we shall be more successful in our other expectations. A trip into the Country, and especially to the Mountains, becomes every day more & more recommended by the progress of the Season. And I need not repeat the gratification we shall feel in welcoming our friends where we shall be most at leisure to enjoy their valuable society. Mrs. Madison charges me with her affectionate regards

for Mrs. Rush; Be pleased to add mine, and to accept assurances of my great esteem & best wishes.
        
          James Madison
        
      